DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 17 (Figures 35-17) in the reply filed on 5/16/22 is acknowledged.
Claims 6-19 are examined below.

Claim Objections
Claim 19 is objected to because of the following informalities:  “closure” should be “closure body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear as to where the “vent” and “vent seal” are located within “valve” 510.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the dispensing ball including mating threads must be shown or the feature(s) canceled from claims 8 and 19.  No new matter should be entered.
Therefore, the valve including a vent and vent seal must be shown or the feature(s) canceled from claim 13.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 9-12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (7377296).
Regarding claims 6 and 18, the Gueret reference discloses a laundry product (Figures 1 and 2), comprising: a container (2); a laundry product in the container; a dispensing system (1) attached to the container; and a dispensing ball (13) attached to the dispensing system (1), wherein the dispensing system comprises a closure body (9, 10), a chamber body (3) moveably attached to the closure body, a chamber cap (33) attached to the chamber body, and a valve (22) positioned between the chamber body and the chamber cap (see Figure 3).

Regarding claim 9, wherein said valve includes a conical membrane (28, 29; see Fig. 3).

Regarding claim 10, wherein the dispensing system further comprises a gasket (i.e., the stem of valve 20 acts as a gasket) received between the chamber body and the chamber cap. 

Regarding claim 11, wherein the dispensing ball (13) is constructed from a flexible material (i.e., foam).

Regarding claim 12, wherein the chamber cap can be construed as being snap fit to the chamber body.

Regarding claim 14, wherein the valve includes a spring (28; see Figure 6).

Regarding claim 15, wherein the closure body (9, 10) includes a plug seal (25) engaging with the container.

Regarding claim 16, wherein the closure body includes a closure deck (36) and a vent (38; allows air and fluid to escape) in the closure deck communicating with the interior of the container.

Claim(s) 6-8, 11, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Hoogue (4875600).
Regarding claims 6 and 18, the D’Hoogue et al. reference discloses a laundry product, comprising: a container (1); a laundry product in the container; a dispensing system (see Figure 10) attached to the container; and a dispensing ball (3) attached to the dispensing system, wherein the dispensing system comprises:
a closure body (34), 
a chamber body (40) moveably attached to the closure body, 
a chamber cap (39) attached to the chamber body, and 
a valve (33) positioned between the chamber body and the chamber cap.
Regarding claim 7, wherein movement of the dispensing ball (i.e., the dispensing ball being attached to container 1) moves the chamber body (40) relative to the closure body (34).

Regarding claim 8, wherein said dispensing ball (3) and said closure body include mating threads (5).

Regarding claim 11, wherein the dispensing ball is constructed from a flexible material.  The ball is made of plastics, which is flexible.
Regarding claim 14, wherein the valve includes a spring (41).

Regarding claim 15, wherein the closure body includes a plug seal (46; absent further defined structure of a plug seal) engaging with the container.

Regarding claim 16, wherein the closure body includes a closure deck (35) and a vent (43; allows air and fluid to escape) in the closure deck communicating with the interior of the container.

Regarding claim 19, wherein the dispensing ball (3) and the closure include mating threads (5, 13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 9-13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenkman (8550131) in view of D’Hoogue et al. (4875600).
Regarding claims 6 and 18, the Shenkman reference discloses a laundry product (Figures 1 and 2), comprising: a container (26); a laundry product in the container (capable of dispensing a laundry product); a dispensing system (12) attached to the container; wherein the dispensing system comprises a closure body (60), a chamber body (28) moveably attached to the closure body (see movement from Fig. 2A to 2B), a chamber cap (14) attached to the chamber body, and a valve (18) positioned between the chamber body and the chamber cap (see Figure 3).
Shenkman further comprises a dispensing receptacle (24), but doesn’t disclose the receptacle being a ball.  
	However, the D’Hoogue et al. reference (discussed supra) teaches using a dispensing ball as a receptacle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Shenkman receptacle with a dispensing ball receptacle as, for example, taught by the D’Hoogue et al. reference, since ball receptacles are well known in the art and would be obvious to try without unexpected results. 
	
Regarding claim 7, wherein movement of the dispensing ball moves the chamber body relative to the closure body.  Movement of the Shenkman receptacle (24) moves the chamber body (28) relative to the closure body (60).

Regarding claim 9, wherein Shenkman further discloses said valve including a conical membrane (28, 29; see Fig. 3).

Regarding claim 10, wherein the Shenkman dispensing system further comprises a gasket (i.e., flange 32) received between the chamber body and the chamber cap. 

Regarding claim 11,  wherein the D’Hoogue reference teaches a dispensing ball being constructed from a flexible material (i.e., plastic material). Plastic is flexible is many different degrees.

Regarding claim 12, wherein the Shenkman chamber cap (14) is snap fit to the chamber body (28) via flange (32).

Regarding claim 13, wherein Shenkman valve includes a vent and a vent seal.  A vent and vent seal would be inherent to the system. 
	 
Regarding claim 15, wherein the Shenkman closure body includes a plug seal (16; absent further defined structure of a plug seal) engaging with the container.



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Hoogue.
Regarding claim 17, the D’Hoogue reference discloses the invention as claimed, but doesn’t disclose the closure body and the container including mating threads.  However, the Examiner takes Official Notice that using threads to connect two parts is well known and would be obvious to try on the D’Hoogue device without unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensing devices similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753